Citation Nr: 0120422	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-04 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, to include degenerative arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to February 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which it was 
determined that new and material evidence had not been 
submitted that would serve to reopen a previously denied 
claim for service connection for a back disorder.

The Board notes that the veteran's claim for service 
connection for a back condition was originally denied in an 
RO rating decision issued in June 1996.  The appellant was 
notified that same month and did not appeal.  Therefore, the 
June 1996 rating decision represents the last final decision 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the VA Form 9 filed by the veteran in March 1999, he 
stated that he wanted to have a Travel Board hearing.  The 
veteran was scheduled for a Travel Board hearing in June 
2001, but he failed to appear at the hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the veteran.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed June 1996 RO rating decision denied the 
appellant's claim for service connection for a back disorder 
was denied by the RO in June 1996. 

3.  The evidence received since the June 1996 rating decision 
does not bear directly and substantially on the issue under 
consideration, and is not by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's June 1996 rating decision, wherein a claim of 
entitlement to service connection for a back disorder was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991);  38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the June 1996 rating 
decision is not new and material, and it does not serve to 
reopen the veteran's claim for service connection for a low 
back disability, to include degenerative arthritis of the 
lumbar spine.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
codified at 38 U.S.C. § 5103A(f) (West Supp. 2001), provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.

VA has a duty under 38 U.S.C § 5103 (West Supp. 2001) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation under 38 U.S.C. §  5103 
(West Supp. 2001) in its rating decision, the Statement of 
the Case (SOC) and the Supplemental Statement of the Case 
(SSOC) in which it informed the veteran of the reasons his 
claim had been denied.  Also, by this decision, the Board 
informs the veteran of the type of new and material evidence 
needed to reopen his claim.  The veteran in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection for a back disorder.  

VA has secured all medical records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  In addition, the veteran 
has not indicated that any other records that would be 
pertinent to his claim are available but have not been 
procured.  VA's duty to assist the claimant in this regard, 
accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103 
(West Supp. 2001)).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court), has held that the new and 
material evidence necessary to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the June 1996 rating decision, the last 
time the back disorder claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the veteran's 
claim may be reopened only if new and material evidence has 
been secured or presented since the June 1996 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence considered by the RO in reaching the June 1996 
rating decision included the veteran's service medical 
records, the March 1996 VA Form 21-526 and allegations by the 
veteran that he injured his back in January 1986, while in 
service.  The RO, in denying the veteran's claim, noted that 
the service medical records showed no complaint of, treatment 
for, or diagnosis of a back condition.  

The veteran was notified of the RO's decision, along with 
appellate rights and procedures, on June 17, 1996.  Review of 
his claims file does not reveal that an NOD was received 
within one year thereafter; accordingly, the RO's June 1996 
rating decision is final, and, as discussed above, can be 
reopened only upon the submission of new and material 
evidence.

The evidence associated with the veteran's claims file 
subsequent to June 1996 includes VA medical records, dated in 
1998 and 1999, indicating the presence of a low back 
disability identified on a September 1999 VA examination as 
degenerative arthritis at T1-L1, minimal scoliosis per x-ray; 
minimal degenerative arthritis mid-cervical spine; and 
chronic low back pain.  The evidence also includes statements 
by the veteran to the effect that he injured his back during 
service while helping transport carpeting with fellow 
servicemen.  In addition, the veteran submitted service 
medical records that had not previously been associated with 
his claims folder.  These additional records are dated in 
February 1986, and show that he was accorded treatment for a 
left knee contusion as a result of an accident while carrying 
a carpet with other servicemen; these records do not indicate 
that at that time he complained of, or sought treatment for, 
back problems.

This evidence is new, not only in the sense that these 
records had not previously been associated with the veteran's 
claims folder, but in that it presents information that had 
not heretofore been known.  These records show that the 
veteran currently has a low back disability that includes 
degenerative arthritis, that he has attributed the presence 
of this disability to an inservice accident, and that the 
accident he has alleged precipitated this disability did, in 
fact, occur.

This evidence, however, is not material; it does not tend to 
prove the issue at hand, which is the incurrence or 
aggravation during service of a low back disability or, with 
regard to lumbar spine degenerative arthritis, the presence 
of that disability to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).  To the contrary, 
the VA medical records in evidence do not demonstrate the 
presence of a low back disability prior to 1998.  The service 
medical records dated in February 1986, while supporting the 
veteran's history of an accident that occurred while 
transporting a carpet, do not contain any reference to back 
problems, and are not material with regard to the possible 
inservice incurrence of a back disorder.

While the veteran has submitted written statements to the 
effect that he believes that his claimed back disorder its 
onset during his active service, the Board finds that the 
assertions of the veteran that the claimed back disorder, to 
include degenerative arthritis of the lumbar spine, is 
related to experiences he had in service are not competent 
medical evidence with regard to that issue.  Layno v. Brown, 
6 Vet. App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 
92-93 (1993).  Furthermore, the veteran lacks the medical 
expertise to enter a medical judgment as to the existence of 
a current diagnosis or as to any relationship between the 
onset of any claimed condition and any inservice incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the veteran's representative as to the etiology 
of the appellant's low back disorder is also insufficient to 
establish a medical diagnosis.  Id.

Therefore, the evidence submitted subsequent to the RO's 
unappealed June 1996 rating decision, while new, is not 
material, in that this evidence does not tend to prove 
inservice incurrence or aggravation of a low back disability.  
This evidence, therefore, is not so significant that it must 
be considered in order to decide fairly the merits of the 
claim in accordance with 38 C.F.R. § 3.156(a) (2000).  The 
veteran's petition to reopen his claim, accordingly, fails.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, to include degenerative arthritis of the lumbar 
spine, and the benefits sought on appeal remain denied.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals


 

